Decision affirmed, without costs. No opinion. Herlihy, P. J., Greenblott and Kane, JJ., concur; Main and Larkin, JJ., dissent and vote to reverse in the following memorandum by Main, J. Main, J. (dissenting). We respectfully dissent. The conditions about which claimant complained, excessive heat and dust, were temporary in nature, lasting three weeks at most. They came about as a result of the employer’s attempts to relocate and renovate the pharmacy department where claimant worked part-time. There is no medical evidence to support the claimant’s bare assertion. By claimant’s own testimony, when he complained to his immediate superior he was advised to take time off. There is no substantial evidence to support the board’s decision. The only credible evidence would clearly support a determination that claimant left because of his dissatisfaction with his wages, the primary reason provided by claimant on his original application for benefits. Such a reason does not provide good cause. The decision of the board should be reversed.